Exhibit 10.01

SECOND AMENDMENT

to

REINSURANCE POOLING AGREEMENT

AMENDED AND RESTATED

as of JANUARY 1, 2011

This Second Amendment (the “Second Amendment”) to the Reinsurance Pooling
Agreement Amended and Restated as of January 1, 2011 (the “A&R Pooling
Agreement”), as amended by the First Amendment to the A&R Pooling Agreement (the
“First Amendment) (the A&R Pooling Agreement and the First Amendment are
collectively referred to as the “2011 Pooling Agreement”) is made by and among
State Automobile Mutual Insurance Company (“State Auto Mutual”), State Auto
Property & Casualty Insurance Company (“State Auto P&C”), Milbank Insurance
Company (“Milbank”), State Auto Insurance Company of Wisconsin (“SA Wl”), State
Auto Insurance Company of Ohio (“SA OH”), Meridian Security Insurance Company
(“Meridian Security”), Meridian Citizens Mutual Insurance Company (“Meridian
Citizens Mutual”), Patrons Mutual Insurance Company of Connecticut (“Patrons”),
Rockhill Insurance Company (“RIC”), Plaza Insurance Company (“PIC”), American
Compensation Insurance Company (“ACIC”), and Bloomington Compensation Insurance
Company (“BCIC”) (collectively, the “Pooled Companies”). This Second Amendment
shall be effective and operative as set forth below in Section 2 of this Second
Amendment.

Background Information

Litchfield Mutual Fire Insurance Company (“Litchfield”) is being merged with and
into Patrons effective March 31, 2013 at 11:59 p.m. (the “Effective Date of
Merger”), with Patrons being the surviving entity. As of the Effective Date of
Merger, Litchfield will cease to exist and will no longer be a party to the 2011
Pooling Agreement. Accordingly, with this Second Amendment, the parties hereto
intend to amend the 2011 Pooling Agreement as necessary to remove all references
to Litchfield as a party to the 2011 Pooling Agreement. Furthermore, this Second
Amendment will reflect that Patrons’ “Respective Percentage” under the 2011
Pooling Agreement has been increased to .5% from .4% as a result of the merger
of Litchfield with and into Patrons.

Effective December 31, 2012, Farmers Casualty Insurance Company (“Farmers
Casualty”) was merged with and into State Auto P&C; State Auto Florida Insurance
Company (“SA FL”) was merged with and into Meridian Security; and Beacon
National Insurance Company (“Beacon”) was merged with and into Meridian
Security. Consequently, Farmers Casualty, SA FL and Beacon ceased to exist and
no longer be parties to the 2011 Pooling Agreement effective December 31, 2012.
Each of Farmers Casualty, SA FL and Beacon had a 0% Respective Percentage
participation under the 2011 Pooling Agreement.

In response to a recommendation from the appropriate Independent Committee, the
Boards of Directors of all the Pooled Companies have approved this Second
Amendment.



--------------------------------------------------------------------------------

Statement of Agreement

In consideration of the mutual covenants set forth herein and INTENDING TO BE
LEGALLY BOUND HEREBY, the parties to this Second Amendment agree to amend the
2011 Pooling Agreement as follows:

 

1.

Capitalized terms used in this Second Amendment (including the Background
Information) which are not otherwise defined herein shall have the meanings
ascribed such terms in the 2011 Pooling Agreement.

 

2.

Concurrently with the Effective Date of Merger, Litchfield will be removed as a
party to the 2011 Pooling Agreement, and each provision of the 2011 Pooling
Agreement will be deemed amended or deleted as necessary to remove any and all
references to Litchfield as of the Effective Date of Merger. Notwithstanding the
foregoing, this Second Amendment shall only become operative if and when it has
been approved, or deemed approved, by all insurance regulators whose approval is
necessary to implement the terms of this Second Amendment with respect to
Litchfield. If not approved as described in this section, this Second Amendment
shall be deemed null and void and shall not become operative to amend the 2011
Pooling Agreement in any manner whatsoever.

 

3.

Concurrently with the Effective Date of Merger, Section 2 of the First Amendment
shall be deleted in its entirety, and Paragraph (c) of Section 1 of the A&R
Pooling Agreement shall be deleted in its entirety and replaced by the
following:

(c) “Respective Percentage” shall be:

 

As to SA OH

     0.0 % 

As to SA Wl

     0.0 % 

As to Milbank

     14.0 % 

As to State Auto P&C

     51.0 % 

As to State Auto Mutual

     34.0 % 

As to Meridian Security

     0.0 % 

As to Meridian Citizens Mutual

     0.5 % 

As to Patrons

     0.5 % 

As to RIC

     0.0 % 

As to PIC

     0.0 % 

As to ACIC

     0.0 % 

As to BCIC

     0.0 % 

 

4.

Concurrently with the Effective Date of Merger, Section 5 of the First Amendment
shall be deleted in its entirety, and Paragraph (q) of Section 9 of the A&R
Pooling Agreement shall be deleted in its entirety and replaced by the
following:

“(q) The parties hereto shall, as of 11:59 p.m. on March 31, 2013, participate
on the basis of 34.0% for State Auto Mutual, 51.0% for State Auto P&C, 14.0% for
Milbank, 0.0% for SA Wl, 0.0% for SA OH, 0.0% for Meridian Security, 0.5% for
Meridian Citizens Mutual, 0.5% for Patrons, 0.0% for RIC, 0.0% for PIC, 0.0% for
ACIC and 0.0% for BCIC in all of the underwriting operations of each of the
parties hereto, except as otherwise expressly excluded herein.”

 

2



--------------------------------------------------------------------------------

5.

This document is an amendment to the 2011 Pooling Agreement. In the event of any
inconsistencies between the provisions of the 2011 Pooling Agreement and this
Second Amendment, the provisions of this Second Amendment shall control. Except
as expressly amended hereby, the 2011 Pooling Agreement shall continue in full
force and effect without change for the balance of the term thereof.

IN WITNESS WHEREOF, the parties hereto have entered into this Second Amendment.

 

    

State Automobile Mutual Insurance Company

State Auto Property & Casualty Insurance Company

Milbank Insurance Company

State Auto Insurance Company of Wisconsin

State Auto Insurance Company of Ohio

Meridian Security Insurance Company

Meridian Citizens Mutual Insurance Company

Patrons Mutual Insurance Company of Connecticut

Rockhill Insurance Company

Plaza Insurance Company

American Compensation Insurance Company

Bloomington Compensation Insurance Company

Attest     

/s/ James A. Yano

James A. Yano, Secretary

 

By

  

/s/ Steven E. English

Steven E. English, Vice President

 

 

3